                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


JONATHAN SANDERS                                                                   PLAINTIFF

v.                            Case No: 3:18-cv-00160 KGB-PSH

TANNER HILL, et al.                                                             DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that this

action is dismissed without prejudice.

       So adjudged this 18th day of February, 2020.

                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
